1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6     HENRY JOHNSON,                                  Case No. 3:18-cv-00521-MMD-WGC
7                                     Petitioner,                   ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                                  Respondents.
10

11         Before the Court is Petitioner’s Motion to Seal. (ECF No. 21.) No response was
12   filed and the deadline for doing so has expired. Petitioner seeks leave to file under seal
13   nine documents in support of his Amended Petition for Writ of Habeas Corpus. (ECF
14   No. 19 (Exhibits 18-26).) The exhibits include various medical records, military records,
15   and Petitioner’s Presentence Investigation Report (“PSI”). Under Nevada law, the PSI is
16   “confidential and must not be made a part of any public record.” NRS § 176.156(5). In
17   addition, the need to protect medical privacy generally qualifies as a “compelling reason”
18   for sealing records in connection with a dispositive motion. See, e.g., Abbey v. Hawaii
19   Employers Mut. Ins. Co., 760 F. Supp. 2d 1005, 1013 (D. Haw. 2010).
20         Having reviewed and considered the matter in accordance with Kamakana v. City
21   and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006), and its progeny, the Court finds
22   that a compelling need to protect Petitioner’s safety, privacy, and/or personal identifying
23   information outweighs the public interest in open access to these court records.
24   ///
25   ///
26   ///
27   ///
28   ///
1           It is therefore ordered that Petitioner’s Motion (ECF No. 21) is granted, and Exhibits

2    18-26 (ECF Nos. 22-1, 22-2, 22-3, 22-4, 22-5, 22-6, 22-7, 22-8, 22-9) are considered

3    properly filed under seal.

4           DATED THIS 18th day of December 2019.

5

6
                                               MIRANDA M. DU
7                                              CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  2
